EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. RALF C. FRANCIS on 02/18/2021. The interview summary for the telephone interview is provided herewith.
The application has been amended as follows: 
Claims 2-5 and 11-18 are canceled.
Accordingly, Claims 1 and 6-10 are allowed.


The following is an Examiner’s statement of reasons for allowance. 
The instant claims are directed to a leak sealing structure comprising an acellular extracellular matrix (ECM) and an internal reinforcing ring. The closest prior art is considered to be that of Shah et al., WO2011031827A2, Purdy Jr. et al. (Purdy) US 2007/0027535 A1, Matheny, US 2007/0014868 A1 and Yoshida et al. (Yoshida), US 2014/0288642 A1.
The affidavits under rule 132 submitted by Applicant, and the arguments with respect to the rejection of Claim 1 under 35 USC 103 are persuasive. The primary reason for allowance is the recitation in Claim 1 of an acellular ECM consisting of a self-expanding, remodelable, porous, absorbent sponge-like structure adapted to receive and absorb a bodily fluid, and expand upon said receipt and absorption of said bodily fluid, and an internal reinforcing ring consisting of poly(glycerol sebacate)(PGS) adapted to induce remodeling of cardiovascular tissue, when disposed proximate to said cardiovascular tissue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137.  The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774